Citation Nr: 1823971	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-29 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart disability, claimed as t-wave syndrome and ischemic heart disease.


REPRESENTATION

Appellant represented by:	Dan Curry, Attorney at Law


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In October 2016, the Board remanded the matter for additional development.  The Board finds that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

There is no competent evidence that the Veteran has a heart disability.


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by service.  38 U.S.C. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Service Connection

The Veteran contends that he is entitled to service connection for a heart disability - specifically T-wave syndrome and/or ischemic heart disease.  See April 2012 Notice of Disagreement.

In order to obtain service connection under 38 U.S.C. § 1110 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Congress has specifically limited entitlement to service connection for disease or injury to cases where such have resulted in a disability.  See 38 U.S.C. § 1110. Hence, in the absence of proof of a present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


Private treatment records from Kansas City Cardiology show that the Veteran's October 2006 electrocardiogram was abnormal and there was a concern as to whether there was evidence of T-negativity syndrome.  An echocardiogram was ordered and came back normal.  An exercise Cardiolite stress test revealed normal ventricular function and his clinical and myocardial perfusions tests were non-ischemic.  A stress test was normal and there was no evidence of coronary insufficiency.  

The Veteran was afforded a VA examination in April 2017 where the examiner noted that the Veteran has not been diagnosed with a heart condition.  An interview-based METs test was conducted.  The examiner also noted the Veteran's negative cardiology work up.  She noted that the Veteran had an abnormal EKG, but no heart condition.  The examiner noted that the Veteran does not have a diagnosed heart disability.  

The Board finds the April 2017 VA examination report to be probative in value.  The examiner reviewed the claims folder, conducted the necessary testing, considered the Veteran's lay statements and found that the Veteran did not have a heart disability.  The Board also credits the private treatment records, submitted by the Veteran, which essentially found no evidence of a heart disability as well.  His abnormal EKG test caused him to undergo further testing which found no heart disability.  

The Board acknowledges that the Veteran is competent to give evidence regarding the report of abnormal EKG or other testings.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to diagnosis a heart disability as they are diagnosed following extensive testing, which the Veteran is not competent to conduct.  The testings conducted by medical professionals found that the Veteran did not suffer from a heart disability.  

The Board finds that service connection for a heart disability is not warranted, as a preponderance of the evidence shows that the Veteran does not have heart disability.  Accordingly, the Board finds that the first element of service connection has not been met.  Without evidence of a current heart disability, the Board need not address the other elements of service connection.

The Board concludes that the evidence does not support the claim for service connection and there is no doubt to be resolved.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a heart disability is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


